Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 8-12, 21, 23-24, 26-27 are allowed because the prior art does not teach or suggest a compound of formula (I) wherein the linker linked to the nucleobase B, comprises a disulfide linked to a group “L2-R5---R12”, wherein “---“ is a non-covalent bond, R5 is an anchor moiety and R12 is a complementary affinity anchor moiety binder that is further linked to a detectable label (R13).
The closest prior art is Jain et al. US 20160355541. However Jain et al. does not teach or suggest a linker comprising a “R5---R12“, wherein “---“ is a non-covalent bond”, R5 is an anchor moiety and R12 is a complementary affinity anchor moiety binder further linked to a detectable label, as claimed in the formula (I).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        19 March 2021